        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION


KURT EICHENWALD,                                  )
                                                  )
       Plaintiff,                                 )
                                                  ) C.A. No. 1:17-cv-01124
       v.                                         )
                                                  )
JOHN RIVELLO                                      ) Jury Trial Demanded
                                                  )
       Defendant.                                 )
                                                  )


                      CORRECTED FIRST AMENDED COMPLAINT
       Plaintiff Kurt Eichenwald, by his undersigned counsel, with knowledge as to his own acts

and status, and upon information and belief as to the acts and status of others, for his Complaint

against Defendant John Rivello, alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action commenced by Kurt Eichenwald against John Rivello. Mr.

Eichenwald is an award-winning journalist who suffers from epilepsy, a fact that Mr.

Eichenwald has repeatedly written about and is public knowledge. The action arises primarily

from events that took place on December 15, 2016. On that date, Mr. Rivello sent to Mr.

Eichenwald an electronic message over Twitter that contained an animated strobe image flashing

at a rapid speed and the statement “YOU DESERVE A SEZIURE FOR YOUR POSTS.” Such

strobe images are known to trigger seizures in people with epilepsy, and as a proximate result of

Mr. Rivello’s actions, Mr. Eichenwald did in fact suffer a seizure and other substantial harm

upon receipt of the Twitter message at his home in Dallas, Texas. At the time Mr. Rivello sent

the Twitter message, he knew that Mr. Eichenwald had epilepsy, knew that a strobe image
        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 2 of 20



flashing at rapid speed was likely to cause Mr. Eichenwald to have a severe seizure, and intended

to cause precisely that result. Just like a terrorist who mails a bomb, or an envelope filled with

anthrax, Mr. Rivello knew and intended his Twitter message with a flashing strobe light would

cause serious harm—and perhaps even death—to Mr. Eichenwald. This action involves

common law tort claims under Texas law, including battery, assault, intentional infliction of

emotional distress, and purposeful infliction of bodily harm.

                                            THE PARTIES

       2.      Plaintiff Kurt Eichenwald is a resident of the State of Texas and has his residence

in Dallas, Texas, where he lives with his wife.

       3.      Mr. Eichenwald is an American journalist who serves as a senior writer with

Newsweek and a contributing editor at Vanity Fair. Mr. Eichenwald previously worked for

twenty years at The New York Times as an investigative reporter, columnist, and senior writer.

He is a two-time winner of the George Polk Award for excellence in journalism, and was a

Pulitzer Prize finalist in 2000 and 2002.

       4.      Mr. Eichenwald is an author of four books, including Serpent on the Rock (1995),

The Informant (2000), Conspiracy of Fools (2005), and 500 Days (2012). Three of Mr.

Eichenwald’s books have been included on the New York Times’ bestselling list of books.

Additionally, in 2009 the Informant was made into a motion picture starring Matt Damon.

       5.      Mr. Eichenwald was diagnosed with epilepsy at the age of 18. While Mr.

Eichenwald suffered from frequent seizures as a young adult, more recently Mr. Eichenwald has

rarely experienced anything more than mild seizures after a medication change in approximately

2009. Another medication change in or around 2013 also improved Mr. Eichenwald’s control.




                                                  2
          Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 3 of 20



          6.     Mr. Eichenwald has been public about his epilepsy in order to serve as an

advocate for those with the condition.

          7.     Mr. Eichenwald was awarded a journalism prize from the Epilepsy Foundation of

America for his 1987 article titled “Braving Epilepsy’s Storm,” published January 11, 1987, by

The New York Times Magazine. Exhibit A. The article discusses, among other things, Mr.

Eichenwald’s epilepsy diagnosis and how it almost cost him a college education. See id.

          8.     Mr. Eichenwald also publicly discussed his epilepsy in an article titled “Sean

Hannity: Apologize to Those with Epilepsy, or Burn in Hell,” published in Newsweek on August

15, 2016. Exhibit B. In that article, Mr. Eichenwald wrote:

          Despite having taken anticonvulsants for almost four decades, I–like many, many
          others–have seizures that are not fully controlled. (Those are called refractory
          seizures, if you care, Sean.) I have woken up, battered and bruised, when people
          who thought they were helping did things to me they had learned from the movies
          or television, things that were totally wrong. I lost a job and was tossed out of
          college because people were terrified of my seizures.

See id.

          9.     Mr. Eichenwald’s epilepsy is a subject of public knowledge and he continues to

talk and write about it publicly.

          10.    On information and belief, Defendant John Rivello is a resident of the State of

Maryland and has his residence in Salisbury, Maryland.

                                    JURISDICTION AND VENUE

          11.    The amount in controversy exceeds the sum or value of $75,000 exclusive of

interest and costs and is between citizens of different States. Subject matter jurisdiction is

founded on 28 U.S.C. § 1332(a)(1).




                                                  3
         Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 4 of 20



        12.      Venue is proper in this District under 28 U.S.C. § 1391(b), in that Defendant

resides in this District and a substantial part of the events giving rise to the claims occurred in

this District.

                                    STATEMENT OF FACTS

        13.      Plaintiff is an active user of Twitter, which is a social media platform where users

can create accounts from which they can post, respond to, and react to electronic messages called

“Tweets.” A Tweet may contain photos, videos, links, and up to 140 characters of text. See

Exhibit C. Users of Twitter may “reply” to a Tweet by including the @username of the account

that posted the Tweet. See Exhibit D. Users may also “mention” another account in a Tweet by

including the @username of the account they wish to mention, and the Twitter system will

recognize and link to the @username in the Tweet. Id. When there is a reply or mention to a

user’s Tweet, the reply or mention will show up in the user’s Notifications tab on Twitter where

the reply or mention can be viewed. See Exhibit E.

                 A. Background to the Attack on Mr. Eichenwald

        14.      Plaintiff has posted over fifty-thousand Tweets under his professional Twitter

account @kurteichenwald since joining Twitter in November 2010. Many of Plaintiff’s Tweets

concern current matters of public interest as well as Plaintiff’s opinions and work, such as

written publications, interviews, and other activities.

        15.      Plaintiff had been extensively covering the 2016 presidential election, and has

expressed criticism of Mr. Trump.

        16.      For example, on September 14, 2016, Plaintiff’s article, titled “How the Trump

Organization’s Foreign Business Ties Could Upend U.S. National Security,” was published on




                                                   4
        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 5 of 20



the Cover of Newsweek. Exhibit F. Plaintiff’s September 14, 2016, article is critical of Mr.

Trump’s business ties and the problems they could create during a Trump presidency.

       17.     As a result of his work as a journalist, and particularly his critical coverage of Mr.

Trump, Plaintiff has received numerous threats and messages over the Internet. Plaintiff

chronicles some of these threats in his article “How Donald Trump Supporters Attack

Journalists,” published October 7, 2016, by Newsweek:

       Because I have written critically about Trump, I have received innumerable death
       threats, sometimes just general invocations that I should die, sometimes more
       specific threats that I should be shot or “lynched,” as one Trump fan wrote. I have
       been called “kike,” “Jew” and “anti-American Zionist,” even though I’m
       Episcopalian with a Jewish father (as if that makes a difference). I have received
       video cartoons that look like they are from Nazi Germany of hook-nosed men
       dressed in Jewish garb rubbing their hands greedily over piles of money. I have
       been told to go back where I came from, whatever that means. I have been called
       “fag,” “pedo,” and once—in an email that made no sense—“nigger-lover.” One
       Trump fan mentioned he knew which schools my children attended, and correctly
       named them. Topping it off, some Trump fans have even gone after one of my
       sons online, although he knew enough to immediately block them.

Exhibit G.

       18.     In the October 7, 2016, article, Plaintiff also describes that he was the target of an

attack on Twitter designed to trigger seizures in individuals like himself who suffer from

epilepsy:

       A couple of weeks later, after my article about how Trump’s business interests
       would create a conflict of unprecedented proportions, I received a tweet from
       someone with the twitter handle “Mike's Deplorable AF.” Like many Trump
       supporters, he has chosen to identify himself as deplorable to mock the label once
       used by Clinton to describe the racists, neo-Nazis, homophobes and like who have
       crawled out of the sewer to cheer for the Republican nominee. Mike, however, is
       indeed deplorable.

       In his tweet, which has since been deleted, Mike made mention of my seizures
       and included a small video. It contained images of Pepe the Frog, a cartoon
       character that has been identified by the Anti-Defamation League as a hate
       symbol. I was carrying my iPad, looking at the still image on the video and,
       without thinking, touched the PLAY button.



                                                 5
        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 6 of 20




       The video was some sort of strobe light, with flashing circles and images of Pepe
       flying toward the screen. It’s what’s called epileptogenic—something that triggers
       seizures. Fortunately, since I was standing, I simply dropped my iPad to the
       ground the second I realized what Mike had done. It landed face down on the
       bathroom floor.

See Exhibit G.


       19.       Plaintiff had received the Tweet from the “Mike’s Deplorable AF” Twitter on or

about the same night that Plaintiff’s September 14, 2016, article criticizing Mr. Trump was

published on the Cover of Newsweek.

                 B. The Effects of Flashing/Strobe Lights on People with Epilepsy

       20.       Visual stimuli that form patterns in time or space, such as flashing lights and

strobe lights, can trigger seizures in certain individuals with epilepsy, particularly when they are

tired or under stress. This is sometimes referred to as photosensitive epilepsy.

       21.       Visible light, including flashing and strobe lights, is described in physics as an

electromagnetic wave formed by an oscillating electric and magnetic field.

       22.       Maxwell’s equations define the relationship between electrical fields and

magnetic fields to form electromagnetic waves, such as visible light.

       23.       The discovery of Maxwell’s Equations is summarized in the Feynman Lectures

on Physics as follows:


       And thus is the universe knit together. The atomic motions of a distant star still
       have sufficient influence at this great distance to set the electrons in our eye in
       motion, and so we know about the stars. If this law did not exist, we would all be
       literally in the dark about the exterior world! And the electric surgings in a galaxy
       five billion light years away—which is the farthest object we have found so far—
       can still influence in a significant and detectable way the currents in the great
       “dish” in front of a radio telescope. And so it is that we see the stars and the
       galaxies.




                                                   6
        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 7 of 20



See Exhibit H.

       24.       Albert Einstein subsequently published a paper describing his particle theory of

light, which states that “when a light ray is spreading from a point, the energy is not distributed

continuously over ever-increasing spaces, but consists of a finite number of energy quanta that

are localized in points in space, move without dividing, and can be absorbed or generated only as

a whole.” See Exhibit I. Photons are the force carriers in visible light that give rise to forces

between other particles.

       25.       When a light wave reflects off an object and strike a person’s cornea (the

transparent outer covering of the eye), that focuses the light wave.

       26.       The iris (the colored portion of the eye that surrounds the pupil), controls the

amount of light that reaches the inside and back of the eye by automatically making the pupil

bigger of smaller.

       27.       The lens of an eye further bends the light and focuses and focuses it on the retina

located in the back of the eye.

       28.       The retina converts optical images into electrical impulses by a process called

visual phototransduction. The retina contains millions of light sensitive cells, the most common

varieties called rods and cones.

       29.       The visual phototransduction process is initiated when the photons of light

corresponding to an optical image strike the light sensitive cells of the retina at the back of the

eye, and a vitamin A molecule, called 11-cis-retinaldehyde, contained in those cells changes

configuration.




                                                   7
        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 8 of 20



       30.     The electrical impulses generated by the light sensitive cells of the retina will then

be transmitted by the optic nerve to the visual cortex, the part of the brain that controls Plaintiff’s

sense of sight. See Exhibit J.

       31.     The receipt by the brain of the electrical impulses caused by a flashing or strobe

light can cause a seizure—including a fatal seizure—in a person with epilepsy.

       32.     In the October 7, 2016, article, Plaintiff described that his epilepsy makes him

vulnerable to such visual stimuli. See Exhibit G.

               C. Mr. Rivello Attacks Mr. Eichenwald

       33.     On December 15, 2016, an anonymous Twitter user by the account name

@jew_goldstein or (((Ari Goldstein))) replied to one of Plaintiff’s Tweets on Twitter.

       34.     The use of multiple parentheses, or an “echo,” around a name on Twitter is a

typographical practice sometimes used to identify as user as an anti-Semite. See Exhibit K. The

Anti-Defamation League has listed the triple parentheses or “echo” in its Hate Symbols

Database, and its website explains that “in the spring of 2016, some anti-Semites began using the

echo when responding to or re-tweeting Jewish journalists, or journalists thought to be Jewish.”

Id.

       35.     The reply from the @jew_goldstein Twitter account to Plaintiff included a

Graphic Interchange Format (GIF) file extension containing an animated strobe image flashing at

a rapid speed (the “strobe GIF”).

       36.     Defendant John Rivello created the @jew_goldstein Twitter account.

       37.     Defendant sent the Twitter reply to Plaintiff containing the strobe GIF.

       38.     Defendant knew that Plaintiff has epilepsy when he sent the tweet containing the

strobe GIF.




                                                  8
        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 9 of 20



       39.    Defendant intended that Plaintiff receive the strobe GIF when he sent the tweet

containing the strobe GIF.

       40.    The strobe GIF further depicts the words “YOU DESERVE A SEZIURE FOR

YOUR POSTS.”

       41.    A photo of Defendant’s tweet on Twitter is reproduced below.




       42.    A screenshot of the strobe GIF sent by Defendant is reproduced below.




                                               9
       Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 10 of 20




Exhibit L.

       43.     On December 15, 2016, at approximately 10:15pm central time, Plaintiff clicked

on the notification button on twitter, which immediately loaded tweets that had been sent to him.

The Defendant’s tweet appeared, and the strobe GIF automatically started playing as it was

displayed in Plaintiff’s browser on his computer in his home office in Dallas, Texas.

       44.     Defendant intended the strobe GIF to cause Plaintiff to have a seizure.

       45.     As a proximate result of receiving and displaying the Twitter message sent from

Defendant with the automatically playing strobe GIF, Plaintiff suffered a severe seizure, as

intended by Defendant.

       46.     As a proximate result of Defendant’s actions, electromagnetic waves of visible

light corresponding to the Strobe GIF, as received and displayed on Plaintiff’s computer, struck

Plaintiff’s corneas and passed through Plaintiff’s eyes.




                                                10
           Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 11 of 20



           47.   As a proximate result of Defendant’s actions, these waves of visible light passed

through Plaintiff’s eyes’ lens, which further bent the light in order to focus it on Plaintiff’s

retinas.

           48.   As a proximate result of Defendant’s actions, the photons from these waves of

visual light struck Plaintiff’s retinas, which in turn generated electrical impulses that were sent to

Plaintiff’s cortex.

           49.   As a proximate result of Defendant’s actions, Plaintiff suffered a seizure from the

electrical impulses corresponding to the strobe GIF transmitting through Plaintiff’s cortex.

           50.   Plaintiff’s wife, Theresa, witnessed Plaintiff’s seizure and made sure that Plaintiff

was in a safe location on the floor where he would not injure himself on any furniture during the

seizure. Once Plaintiff’s seizure stopped, Plaintiff was unable to speak clearly and needed to

sleep to overcome its effects.

           51.   After witnessing Plaintiff’s seizure, on December 15, 2016, Theresa posted on

Twitter, using Plaintiff’s account, “This is his wife, you caused a seizure. I have your

information and have called the police to report the assault.” A screenshot of the Tweet is

reproduced below.




                                                  11
        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 12 of 20



        52.     Plaintiff’s wife called 911 to report the assault and was instructed to call the

computer crimes division. On calling that number, a recording instructed her to call back in the

morning, which she did, eventually leaving a message.

        53.     On information and belief, Defendant had been corresponding electronically with

others, including through Twitter, about his intent to physically harm Plaintiff by causing

Plaintiff to suffer a seizure.

    D. Arrest of Mr. Rivello

        54.     In a related criminal investigation, information was sought and obtained from

Twitter Inc., AT&T, and Apple, which led investigators in that case to believe that Defendant

operated the Twitter account, @jew_goldstein, which sent the tweet containing the strobe GIF to

Plaintiff on December 15, 2016. See Exhibit M at ¶¶ 16, 19, and 25.

        55.     Based on this information, a criminal complaint was filed in the United States

District Court for the Northern District of Texas on March 10, 2017, and an arrest warrant was

executed against Defendant on March 17, 2017.

        56.     As such, the information obtained in the criminal investigation included

information sufficient to identify Defendant as John Rivello, but the third parties’ responses to

search warrants also contained additional information regarding other communications and

actions made by Defendant.

        57.     [On information and belief, before] Before and after his December 15, 2016

attack on Plaintiff, Defendant discussed with one or more third parties Plaintiff’s epilepsy, a

desire to harm Plaintiff, and how to maximize the chance and degree of harm inflicted on

Plaintiff. This correspondence demonstrates Defendant’s intent to injure Plaintiff, and thus

Defendant’s actual malice in sending the strobe GIF to Plaintiff.




                                                  12
           Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 13 of 20



           58.   The contents of Defendant’s communications with third parties concerning the

attack on Plaintiff, as well as the identities of those third parties, are presently unknown to

Plaintiff. On information and belief, Defendant is in possession of information that would

identify such communications and third parties.

           59.   For example, on December 13, 2016, Defendant, using the @jew_goldstein

Twitter account, sent a direct message to other Twitter users stating that Plaintiff “[Plaintiff]1

deserves to have his liver pecked out by a pack of emus.” Exhibit M at ¶ 17.

           60.   [On December 16, 2016, the very next day after] Around the time of Defendant’s

December 15, 2016, attack on Plaintiff, Defendant, using the @jew_goldstein Twitter account,

sent four direct messages to other Twitter users stating: (1) “I hope this sends him into a seizure,”

(2) “Spammed this at [Plaintiff] let’s see if he dies,” (3) “I know he has epilepsy,” (4) “If I

haven’t been banned yet check my feed when you wake up. @[Plaintiff].” Exhibit M at ¶ 17.

The first and second Twitter messages were accompanied by a linked or pasted item, such as a

GIF or a photo. Id.

           61.   Additional review of the Twitter search warrant materials after the identification

of John Rivello include direct messages sent to the @jew_goldstein account further supporting

the association of John Rivello with that account. For example, a message on the day of the

strobe GIF tweet stated “Awesome JR,” while another sent two days later also refers to “JR.” Id.

at ¶ 32.

           62.   Additionally, information was obtained from Apple’s iCloud service as a result of

the search warrant. An iCloud account which was registered to John Rivello contained

information which links him to the sending of the tweet, related information regarding epilepsy,


1
 The cited affidavit identifies Plaintiff, Kurt Eichenwald, anonymously as “Victim#1.” Quotes with
[Plaintiff] from that affidavit refer to Kurt Eichenwald, but are written as [Victim#1] in the affidavit.


                                                      13
       Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 14 of 20



information regarding Plaintiff – including other tweets, news coverage regarding the tweet, and

Plaintiff’s personal information. Id. at ¶¶ 27-31.

       63.     For example, Defendant’s iCloud account contained the strobe GIF which was

sent to Plaintiff. Id. at ¶ 27. The iCloud account also contained a screen capture of that GIF

having been sent to Plaintiff’s Twitter account and a tweet from Plaintiff’s wife in response to

the GIF. Id. Additional screenshots in the account included a list of commonly reported epilepsy

seizure triggers and a news report discussing Plaintiff’s prior efforts to identify the operator of

the @jew_goldstein Twitter account. Id. at ¶ 30.

       64.     Further, the iCloud account contained a screen capture of Plaintiff’s Wikipedia

page, which had been altered to show a fake date of death of December 16, 2016, for Plaintiff, as

well as including other edits including anti-Semitic references. Id. at 28. A review of the page’s

history shows that the page appears to have been altered to show these changes in the early

morning the day after the strobe GIF tweet was sent. Exhibit N. These changes were continually

made and reverted over a period of about 40 minutes before the page was locked from revisions.

Id. This suggests that the person who took the screen capture was involved or at least monitoring

the vandalism of the page during this narrow time period.

       65.     On March 20, 2017, Defendant was indicted by a grand jury of Dallas County,

Texas, for the offense of aggravated assault with a deadly weapon by “inducing a seizure with an

animated strobe image.” Exhibit O. On information and belief, the grand jury was presented with

sufficient evidence to support such an indictment. On information and belief, Defendant is in

possession of much of the same information and other information of the type which was used as

evidence in, and supported, the grand jury indictment.




                                                 14
       Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 15 of 20



               E. Malicious Intent of Mr. Rivello

       66.     The content and timing of messages and tweets sent by the @jew_goldstein

Twitter account show that Defendant had actual malice and had intent to injure Mr. Eichenwald.

       67.     First, the @jew_goldstein account sent a direct message to a group stating “I hope

this sends him into a seizure,” and approximately 15 minutes later sent 12 strobing GIF tweets

within two minutes, each replying to 12 separate tweets of Mr. Eichenwald. See Exhibit P,

Exhibit Q.

       68.     Following these 12 strobing GIFs, the @jew_goldstein account sent another direct

message to the same group, linking to the first of the 12 strobing GIFs, and stating “Spammed

this at Kurt let’s see if he dies.” See Exhibit R. Approximately an hour and a half later, at around

10:15 pm central, the @jew_goldstein account sent an additional four strobing GIF tweets in

reply to four different tweets of Mr. Eichenwald. See Exhibit S.

       69.     At around 10:30 pm central, the tweet that Plaintiff had suffered a seizure, as

described in paragraph 51 above, was posted. Less than 10 minutes later, the @jew_goldstein

account sent a link to the tweet to the direct message group, along with the message “Omg lol.”

Over the next hour, the @jew_goldstein account forwarded multiple links referring to the attack

on Mr. Eichenwald. The @jew_goldstein account also stated “I know he has epilepsy,” “This is

beyond funny,” and posted a screenshot of a text message stating, “I just either killed a journalist

or caused him to lose his mind,” and “Either way I’ve reached a new power level of trolling.”

See Exhibit T, Exhibit U.

               F. Harm to Mr. Eichenwald

       70.     Three business days later, on December 22, 2016, Plaintiff went to see his

neurologist, Dr. Venkatesh Nagraddi. Plaintiff was informed by his neurologist that the seizure




                                                 15
       Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 16 of 20



caused by Defendant had increased the probability of more seizures, and that Plaintiff’s dosage

of anticonvulsants should be raised for at least two months in hopes of preventing another

episode.

       71.     Plaintiff’s children asked Plaintiff if he could delay increasing his medication

because they knew the increased dosage could have a significant impact on Plaintiff’s ability to

think and function, and they hoped to avoid those problems until after Christmas.

       72.      However, on December 23, 2016, Plaintiff woke up in a post-ictal (post-seizure)

state. Plaintiff’s speech was slurred, he had trouble getting out of bed, and his left arm was

paralyzed due to a post-seizure condition called Todd’s Paralysis. Such symptoms could only

have been the consequence of a seizure Plaintiff experienced in his sleep.

       73.     Since Plaintiff had experienced another seizure, Plaintiff decided he had to

immediately increase his medication despite his family’s hopes that he could make it through

Christmas without him having to deal with the significant side-effects of these drugs.

       74.     Plaintiff was sedated both on Christmas Eve and on Christmas because of the

Todd’s Paralysis and increase in his medication, and required assistance from his family to

perform routine tasks.

       75.     Plaintiff was embarrassed, humiliated, and deeply upset that he had become so

dependent on others for basic care.

       76.     Plaintiff has suffered severe emotional distress as a proximate result of

Defendant’s actions.

       77.     Plaintiff suffered and continues to suffer bodily and emotional harm from side-

effects from the increased dosage of medication as a result of Defendant’s Twitter attack.




                                                16
        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 17 of 20



                                                COUNT I
                                       (Battery Under Texas Law)

        78.     Mr. Eichenwald repeats and re-alleges each and every allegation of paragraphs 1-

77[73] as if fully set forth herein.

        79.     Mr. Rivello intentionally, knowingly, or recklessly caused Mr. Eichenwald to

suffer bodily injury because of his acts described herein. For example, Mr. Rivello’s acts of

sending a strobe GIF Mr. Eichenwald over Twitter caused Mr. Eichenwald to suffer bodily

injury, including but not limited to a seizure.

        80.     Mr. Rivello, by his acts described herein, intended to cause a harmful or offensive

contact with Mr. Eichenwald, and a harmful contact with Mr. Eichenwald resulted. For example,

Mr. Rivello’s acts described herein set a force in motion that ultimately caused Mr. Eichenwald

to suffer bodily injury, including but not limited to a seizure.

        81.     By reason of these acts, Mr. Eichenwald has suffered substantial injury.

                                               COUNT II
                                       (Assault Under Texas Law)

        82.     Mr. Eichenwald repeats and re-alleges each and every allegation of paragraphs 1-

81[77] as if fully set forth herein.

        83.     Mr. Rivello intentionally and/or knowingly threatened Mr. Eichenwald with

imminent bodily injury because of his acts described herein. For example, Mr. Rivello’s acts of

sending a strobe GIF to Mr. Eichenwald over Twitter placed Mr. Eichenwald, who suffers from

epilepsy, in apprehension of imminent bodily injury, including but not limited to a seizure.

        84.     By reason of these acts, Mr. Eichenwald has suffered substantial injury.




                                                  17
        Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 18 of 20



                                              COUNT III
                (Intentional Infliction of Emotional Distress Under Texas Law)

        85.     Mr. Eichenwald repeats and re-alleges each and every allegation of paragraphs 1-

84[80] as if fully set forth herein.

        86.     Mr. Rivello intentionally or recklessly performed the acts described herein, his

conduct was extreme and outrageous, his actions caused Mr. Eichenwald emotional distress, and

the resulting emotional distress was severe.

        87.     For example, Mr. Rivello’s intentional and reckless acts of sending a strobe GIF

to Mr. Eichenwald, who suffers from epilepsy, over Twitter, is outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency and is regarded as atrocious

and utterly intolerable in a civilized community.

        88.     Mr. Eichenwald’s resulting distress is so severe that no reasonable man could be

expected to endure it and it is reasonable under the circumstances.

        89.     By reason of these acts, Mr. Eichenwald has suffered substantial injury.

                                         [COUNT IV
         (Purposeful Infliction of Bodily Harm/Prima Facie Tort Under Texas Law)

        90.     Mr. Eichenwald repeats and re-alleges each and every allegation of paragraphs 1-

85 as if fully set forth herein.

        91.     Mr. Rivello purposefully caused bodily harm to Mr. Eichenwald by Mr. Rivello’s

affirmative conduct described herein, and Mr. Eichenwald did not consent to Mr. Rivello’s

conduct as described herein. For example, Mr. Rivello purposefully caused bodily harm to Mr.

Eichenwald, including the inducement of a seizure, by sending a strobe GIF to Mr. Eichenwald,

who suffers from epilepsy, over Twitter. Mr. Rivello’s conduct was without excuse or

justification, and Mr. Eichenwald did not consent to Mr. Rivello’s conduct.




                                                 18
       Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 19 of 20



       92.     By reason of these acts, Mr. Eichenwald has suffered substantial injury.]

                                        JURY DEMAND

       90.     Kurt Eichenwald hereby requests a trial by jury pursuant to Rule 38 of the Federal

Rules of Civil Procedure.

                                    PRAYER FOR RELIEF

       WHEREFORE, Kurt Eichenwald prays that the Court enter judgment against John

Rivello and in favor of Kurt Eichenwald in his favor on each and every claim for relief set forth

above and award the relief set forth such that:

       A.      Defendant accounts for actual damages adequate to compensate Plaintiff for

Defendant’s assault upon Plaintiff, battery upon Plaintiff, and intentional infliction of emotional

distress upon Plaintiff, [and purposeful infliction of bodily harm upon Plaintiff,] together with

prejudgment interest;

       B.      Punitive damages be awarded to Plaintiff;

       C.      Costs, including reasonable attorneys’ fees, be awarded to Plaintiff;

       D.      Plaintiff be granted such other and further relief as the Court may deem proper

under the circumstances.



DATED: [April]March [24]27, 2020[17]                   Respectfully submitted,

                                      By: /s/ Steven Lieberman ______________

                                      ROTHWELL, FIGG, ERNST & MANBECK, P.C.

                                      Steven Lieberman
                                      Jennifer B. Maisel[*] (admitted pro hac vice)
                                      607 14th Street, N.W. – Suite 800
                                      Washington, D.C. 20005
                                      Tel: (202) 783-6040
                                      Fax: (202) 783-6031



                                                  19
       Case 1:17-cv-01124-JKB Document 67-2 Filed 03/27/20 Page 20 of 20



                                     Email: slieberman@rfem.com
                                     Email: jmaisel@rfem.com

                                     Attorneys for Plaintiff

[*Application for admission pro hac vice is being filed herewith.]




                                               20
